Citation Nr: 1023893	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for left hand 
arthritis.

5.  Entitlement to service connection for right hand 
arthritis.

6.  Entitlement to service connection for left knee 
arthritis.

7.  Entitlement to service connection for right knee 
arthritis.

8.  Entitlement to service connection for gall bladder 
removal.

9.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for heart disease, to 
include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1967 to December 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and April 2007 rating 
decisions by the Honolulu, Hawaii, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
September 2004 decision denied service connection for 
hypertension, heart disease, hearing loss, and tinnitus, and 
denied a compensable evaluation for malaria.  The April 2007 
decision denied service connection for arthritis of the 
bilateral hands and knees and for removal of the gall 
bladder.

In the substantive appeal filed in November 2009, the Veteran 
requested a hearing before a Veterans Law Judge in 
Washington, DC.  However, when contacted by the Board 
regarding his request, he stated that he did not want a 
hearing at all.  He asked for consideration of his appeal on 
the evidence of record.

The Veteran initiated additional appeals of denials of 
service connection for a lung condition and high cholesterol 
in the September 2004 decision, but excluded those 
disabilities from his October 2006 VA Form 9 perfecting his 
appeal.  Those issues are not currently under appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

I.  Additional Treatment Records

In addition to his active duty service with the Army from 
1967 to 1969, the Veteran states he was a member of the Army 
Reserve from January 1970 to January 1982.  The RO attempted 
to verify this service and obtain relevant service treatment 
records; in July 2004 the National Personnel Records Center 
(NPRC) replied that all treatment records in its possession 
had already been provided.  Further, NPRC did not address 
whether the period of Reserve service was verified.  It 
merely stated that active duty was from September 1967 to 
December 1969.

The Veteran was not informed that the period of Reserve 
service remained unverified, or that any medical records from 
that period were not located.  As these records are highly 
probative and relevant to any determination of service 
connection, as they likely address the onset or existence of 
current disabilities, remand is required for VA to exhaust 
all avenues of development for the records, to include 
contacting the Veteran for copies or additional information.  
VA must attempt to obtain records in the possession of a 
Federal agency until those records are associated with the 
file, or VA can certify that further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).

Moreover, the Veteran has referred to treatment for various 
claimed conditions, including malaria and gall bladder 
dysfunction, as early as 1973.  There is no record of such 
treatment associated with the claims file, nor has the RO 
made any attempt to determine if such records can be 
obtained.  It is unclear whether the treatment referred to is 
from private or VA providers.  On remand, VA must ask the 
Veteran for additional information to allow meaningful 
development for these relevant treatment records.

II.  VA Examinations

The Veteran is claiming entitlement to an increased 
evaluation for malaria.  He was examined in connection with 
that claim in August 2004, almost six years ago.  Although 
the file contains VA treatment records since that time, the 
records do not clearly address the status of malaria or any 
associated residuals.  An examination is required to obtain 
current findings.

Further, the rating schedule provides that in the absence of 
active disease, malaria is to be rated based on residuals 
affecting other body systems and organs, such as the liver 
and spleen.  The August 2004 examiner noted some liver 
abnormalities, but did not state whether such was a residual 
of malaria.  The Veteran was referred for further testing and 
treatment, but treating doctors noted only elevated liver 
function tests without attributing the results to any disease 
or diagnosis.  The examiner should be asked to specifically 
identify any and all residuals of malaria.

Another examination is also required with respect to the 
claims of service connection for hypertension and heart 
disease, as secondary to PTSD.  The March 2008 examination is 
inadequate for adjudication purposes, as the examiner clearly 
considered an inaccurate factual basis in rendering his 
opinion and failed to provide any clear rationale for the 
opinion expressed.  The September and October 2008 addenda to 
the March 2008 served only to further cloud the issue.

The examiner opined that hypertension was at least as likely 
as not secondary to PTSD, as PTSD was a "known secondary 
cause for hypertension" in "medical literature."  He then 
stated that there were no other known primary or secondary 
causes of hypertension, presumably referring to any risk 
factors in this Veteran.  This ignores completely the 
Veteran's long history of heavy drinking and smoking, as well 
as his weight; all of which are known risk factors that were 
discussed in treatment records and noted by the examiner.  
The bare statement regarding "medical literature" is also 
woefully inadequate.  As is noted in VA Fast Letters 1996-95 
and 2001-05, there no generally accepted positive 
relationship between PTSD and any cardiovascular condition.  
While it is acknowledged (as the examiner appears to state) 
that stress can cause elevated blood pressures, the evidence 
is inconclusive as to whether stress causes a chronic and 
permanent elevation of those pressures as to warrant a 
diagnosis of hypertension.  

Further, the examiner goes on to state in addenda that his 
opinion is in fact speculative, as the record he reviewed was 
inadequate in that the file did not contain medical records 
for the period prior to 2000.  On remand, an examination and 
opinion are required which consider the entirety of the 
record, and which present a clear and logical rationale in 
order to allow proper weighing of the evidence.

The development directed below should be accomplished in the 
listed order.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to 
supply information regarding his Reserve 
service from 1970 to 1982, including units 
served with, dates, and locations.  The 
Veteran should be asked to supply copies 
of any documentation of his service in his 
possession.  

Whether or not a response is received from 
the veteran, VA should make a renewed 
request of NPRC to verify the Veteran's 
Reserve service and to obtain any service 
treatment records for that period.  
Requests for records should also be made 
of the appropriate Reserve commands, both 
local and national.

If additional records cannot be obtained 
from official sources, the Veteran must be 
so informed and asked to supply copies of 
records in his possession or alternative 
records.

2.  Ask the Veteran to identify and 
provide required releases for any and all 
medical care from 1970 to the present, by 
both private and VA providers.  Then take 
appropriate steps to obtain all identified 
and available records.

In the alternative, the Veteran should be 
informed that he may submit the records 
directly to VA himself.

3.  Only after completing the above 
development, schedule the Veteran for VA 
hypertension and heart examinations.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner is asked to opine as to whether 
any currently diagnosed hypertension or 
heart disease is at least as likely caused 
or permanently aggravated by PTSD.  All 
risk factors, including use of alcohol, 
use of tobacco, and weight, must be fully 
discussed.  A full and complete rationale 
is required for all opinions expressed.  
If general medical knowledge, studies, or 
literature are relied upon, such must be 
cited with specificity to allow proper 
weighing of the evidence.

If the examiner indicates that speculation 
would be required to form the requested 
opinion, the examiner must specify whether 
it is beyond current medical knowledge to 
form the opinion, or merely the training 
and knowledge of the examiner.  If the 
latter, examination with a more qualified 
examiner is required.

4.  Only after completing the development 
in paragraphs 1 and 2, schedule the 
Veteran for a VA infectious disease 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should state 
whether there is any current active 
malaria disease present.  If not, the 
examiner should fully describe any current 
residuals of malaria.  If no residuals are 
present, the examiner should specifically 
state so.  The examiner should 
specifically comment on whether it is at 
least as likely as not that any current 
liver dysfunction is related to past 
malaria infection.  A full and complete 
rationale is required for all opinions 
expressed.

5.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate 
the claims on appeal.  If any of the 
benefits sought remain denied, issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


